Citation Nr: 0533674	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for the residuals of an 
injury (other than a cold injury) to the legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a May 2001 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbosacral 
spine and residuals of an injury to the legs.  In two October 
2001 rating decisions, the RO, in relevant part, denied 
service connection for degenerative joint disease of the 
lumbosacral spine and residuals of an injury (other than a 
cold injury) to the legs.  In July 2004, the Board remanded 
the appeal for further development.

On June 3, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

1.  With resolution of all reasonable doubt in the veteran's 
favor, degenerative joint disease of the lumbosacral spine 
had its onset during service.

2.  Residuals of an injury (other than a cold injury) to the 
legs are not related to any incident of service.


CONCLUSION OF LAW

1.  Degenerative joint disease of the lumbosacral spine was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Residuals of an injury (other than a cold injury) to the 
legs were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
May 2001 letter, issued prior to the initial AOJ decision, VA 
informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for service connection.  The letter also informed the veteran 
of his and VA's respective duties for obtaining evidence.  
Lastly, the letter asked him to inform VA of any additional 
information or evidence and to submit information describing 
the additional evidence or the evidence itself.  Thus, as a 
practical matter, the Board finds that the veteran has been 
asked to submit any evidence in his possession that pertains 
to his claims.  Furthermore, in a November 2004 letter, VA 
specifically asked him to submit any evidence or information 
pertaining to his appeal.

The Board notes that the May 2001 notice was provided just a 
week before the date of the May 2001 rating decision.  
However, the Board points out that another notice letter was 
issued in August 2001, followed by readjudications in October 
2001, November 2001, and September 2002.

In addition, VA provided the veteran with a copy of the 
appealed May and October 2001 rating decisions and September 
2002 statement of the case.  These documents provided notice 
of the law and governing regulations, and the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

The Board notes that the veteran has provided lists of 
doctors who have treated him for his back and leg disorders.  
The Board observes, however, that he has not submitted any 
completed authorization forms to allow VA to request records 
from them.  In this regard, the Board observes that VA's duty 
to assist is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, 
the veteran has only indicated receiving treatment from the 
above doctors, not opinions as to whether his disorders are 
related to service.  In this regard, the Board observes that 
mere treatment reports are not relevant to the matter of 
whether the veteran's claimed disorders are etiologically 
related to service.  Therefore, the Board observes that all 
available and relevant private medical records have been 
obtained and associated with the claims file.  

Moreover, in light of the Board's finding that service 
connection is warranted for degenerative joint disease of the 
lumbosacral spine, the Board observes that the veteran is not 
prejudiced by its consideration of the issue.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of the provision of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  

II.  Factual Background

A September 2000 office note from Dr. Liebman shows that the 
veteran complained of back pain for roughly 50 to 55 years 
and that the pain began after an incident where he had to 
jump a significant distance.  The note reflects that the pain 
starts in the back and radiates down both legs, with numbness 
extending from the anterior thigh to the shin and into the 
toes.  The note reveals that the veteran experiences 
paresthesias in a similar distribution.  Finally, Dr. Liebman 
states that he does not think that the veteran's leg pain, 
paresthesias, and numbness are secondary to a radiculopathy 
and that he would like to obtain an EMG (electromyograph) to 
rule out the possibility of a peripheral neuropathy resulting 
in the veteran's complaints.  

A subsequent October 2000 EMG report states that there is no 
evidence of a neuropathy or myopathy, that a radiculopathy is 
not excluded, and that clinical correlation is required.  

A November 2000 VA examination report reflects the veteran's 
reported history of falling from a ship onto a lifeboat.  The 
veteran denied any fracture or formal diagnosis at the time 
of the injury.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine, but did 
not provide an opinion as to any relationship between the 
veteran's back disorder and service.  

An October 2001 VA examination report reflects the veteran's 
reported history of injuring his back falling into a lifeboat 
onto his feet from a height of 4 feet.  The veteran stated 
that he was returned to duty within two weeks and that no 
formal diagnosis related to his back was ever made in 
service.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine, but did 
not provide an opinion as to any relationship between the 
veteran's back disorder and service.  

A December 2004 VA examination report reflects the veteran's 
reported history of jumping onto a lifeboat when the ship 
that he was on was struck.  He complained of pain across his 
back as well as numbness and cramping in his legs.  He did 
not complain of any specific joint involvement in the lower 
extremities.  

Examination showed slightly decreased lumbar lordosis without 
significant lumbosacral paraspinal tenderness, palpable 
muscle spasm, or other postural abnormalities.  Motor 
strength of the lower extremity was 4+/5 for hip flexors, 
knee flexors, extensors, and ankle plantar and dorsiflexors.  
Sensation was diminished at the L4-L5 dermatome bilaterally.  
Muscle strength reflexes were 2+/4 for bilateral quadriceps 
and Achilles tendons.  Straight leg raising was negative for 
bilateral lower extremities.  There were no nonorganic 
physical signs.  

The examiner diagnosed the veteran with low back pain with 
radicular pain into the lower extremities, possibly 
peripheral neuropathy.  The examiner stated that 
electrodiagnostic testing of the lower extremities would be 
obtained to differentiate between radiculopathy and 
peripheral neuropathy, noting that the latter would not 
likely be related to injuries from jumping off the boat.  He 
then opined that it is at least as likely as not that the 
veteran's disease of the lumbosacral spine is related to the 
sprain and strain injury from when the veteran jumped off 
onto the lifeboat.  He stated that it cannot be said at this 
time that it is at least as likely as not that the leg pain, 
numbness, and paraesthesias are also related to the jump.  

In an August 2005 addendum, the above VA examiner stated that 
he had reviewed the EMG report and opined that the veteran's 
paraesthesia is not related to the low back diagnosis.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran contends, in essence, that he has back and leg 
disabilities that were incurred in or aggravated by service 
and that they have bothered him since service.  He asserts 
that he injured his back and legs while jumping four feet 
onto a lifeboat while abandoning ship.  

The Board observes that the veteran served aboard the S.S. 
James Harrod and that the ship experienced a collision in 
February 1945.  Therefore, despite the lack of historical 
records in the veteran's claims file, the Board finds 
credible the veteran's report of abandoning ship.  Thus, the 
analysis will focus on whether the veteran's current 
disorders are related to this event.

Degenerative Joint Disease of the Lumbosacral Spine

After review, the Board notes the opinion of the December 
2004 VA examiner that it is at least as likely as not that 
the veteran's back disorder is related to the injury from 
jumping onto the lifeboat.  In the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine.  

Residuals of an Injury (Other than a Cold Injury) to the Legs

Initially, the Board notes that the veteran's service medical 
records are negative for an injury to the legs.  Indeed, the 
veteran stated that he had not been diagnosed with a leg 
disorder during service.  

The Board next notes the opinion of the December 2004 VA 
examiner that it could not be said at that time that it is at 
least as likely as not that the leg pain, numbness, and 
paraesthesias are related to the jump.  He added that further 
testing was needed to differentiate between radiculopathy and 
peripheral neuropathy, noting that the latter would not 
likely be related to injuries from jumping off the ship.  In 
this regard, the Board observes that radiculopathy is 
associated with the nerves of the spinal cord, and thus 
relate to diagnoses of back disorders.

The Board finally notes the August 2005 addendum, in which 
the above examiner, after reviewing the results of the EMG, 
opined that the veteran's leg disorder is not related to the 
back diagnosis.  Based on the examiner's earlier statement 
regarding etiology, the Board finds that the examiner's 
opinion in the addendum essentially negates any relationship 
between the veteran's residuals of an injury to the legs and 
injuries from jumping off the ship.  

The Board acknowledges that the December 2004 VA examination 
report reflects that the veteran's claims file was not 
available for review.  The Board observes that review of the 
claims file is only required where necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95; 61 Fed. Reg. 10,064 (1996).  In this case, the Board 
finds that resort to the veteran's claims file was not 
necessary because the veteran provided an accurate account of 
his medical history, thus ensuring a fully informed 
examination.  In this regard, the Board observes that the 
veteran's account as related to the examiner reflected the 
evidence of record at that time.  The Board further observes 
that review of the claims file would not have provided 
further insight as the record does not contain any actual 
evidence of the circumstances surrounding the abandoning of 
the ship or the veteran's condition thereafter.  

In sum, the only competent medical opinion of record 
indicates that the veteran's current leg disorder is not 
related to service.  In this regard, the veteran has not 
presented any competent medical evidence to the contrary.

The Board acknowledges the veteran's contention that he has 
residuals of an injury to the legs that are related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of an injury 
(other than a cold injury) to the legs.  Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.

Service connection for residuals of an injury (other than a 
cold injury) to the legs is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


